Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 5-8, 10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over SIVAVAKEESAR (US 2019/0357131 A1) in view of Takahashi (US 2014/0066021 A1) and further in view of Velusamy (US 9516572 B1). 
 	As per claim 1, SIVAVAKEESAR teaches a communication method (¶0134 and fig.9, wireless communication method), comprising: receiving, by a target access network device and from a source access network device, a handover request message for requesting to hand over a terminal device from the source access network device to the target access network device (¶0134, receiving by target gNB (B) (i.e. target access network device) from gNB (A) (i.e. source access network device) a handover request message for requesting a handover of UE (i.e. terminal device) from gNB (A) to target gNB (B)); obtaining, by the target access network device, network slice selection assistance information supported by the terminal device, wherein the network slice selection assistance information indicates a network slice supported by the terminal device (¶0134, receiving or obtaining by the target gNB (B) network slice selection assistance information (NSSAI) identifying or indicating a slice types supported and used by the UE). 
	However, SIVAVAKEESAR does not explicitly teach sending, by the target access network device to a core network device, a registration request message for requesting to update a registration area of the terminal device, and wherein the registration request message is sent by the terminal device to the target access network device in response to determining that the source access network device and the target access network device belong to different registration areas.
	In the same field of endeavor, Takahashi teaches sending, by the target access network device to a core network device (Takahashi, Fig.1, ¶0017-18, sending by the second radio base station (i.e. target access network device) to mobile management node or MME (i.e. core network device)), a registration request message for requesting to update a registration area of the terminal device (Takahashi, Fig.1, ¶0017-18, a location registration area update request for requesting to update a registration area of the mobile station or UE), and wherein the registration request message is sent by the terminal device to the target access network device in response to determining that the source access network device and the target access network device belong to different registration areas (Takahashi, Fig.1, ¶0017-18, location registration area update request is sent by mobile station to the second radio base station based on hand over and location changes; therefore determining that the first radio base station and the second radio base station are different registration areas based on the update request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Takahashi into invention of SIVAVAKEESAR in order to determine that "Serving PLMN" of a mobile station UE changes after a procedure to hand over the mobile station UE to a cell under a dominant of a second radio base station from a cell under a dominant of the first radio base station to improve system efficiency. 
	However, SIVAVAKEESAR in view of Takahashi does not explicitly teach wherein the registration request message is a non-access stratum (NAS) message.
	In the same field of endeavor, Velusamy teaches wherein the registration request message is a non-access stratum (NAS) message (Velusamy, Col.2, lines 60-63, registration request message is a non-access stratum (NAS) file). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Velusamy into invention of SIVAVAKEESAR and Takahashi in order to receive tracking area update by efficient or effective technique for providing a wireless communication device adequate service using a previously given APN when moving throughout different tracking areas. 
	As per claim 5 as applied to claim 1 above, SIVAVAKEESAR further teaches wherein the handover request message comprises the network slice selection assistance information (SIVAVAKEESAR, ¶0134, handover request message includes the network slice selection assistance information (NSSAI)). 
 	As per claim 6 as applied to claim 5 above, SIVAVAKEESAR further teaches wherein the handover request message further comprises registration area information of the terminal device, and the registration area information indicates a tracking area corresponding to the terminal device (SIVAVAKEESAR, ¶0125-127, handover request message includes where the UE is allowed to be registered (i.e. registration area information) and registration information indicates a tracking area update corresponding to the UE).  
 	As per claim 7 as applied to claim 1 above, SIVAVAKEESAR further teaches wherein the network slice selection assistance information is obtained by the target access network device from a core network device (SIVAVAKEESAR, ¶0177-178, network slice selection assistance information (NSSAI) is received by base station 5 (e.g. target gNB) from core network node (e.g. AMF, SMF, or the like)).  
 	As per claim 8 as applied to claim 7 above, SIVAVAKEESAR further teaches wherein the network slice selection assistance information is updated by the core network device (SIVAVAKEESAR, ¶0177, network slice updated by the core network node; also see ¶0121, core network 7 updates the eNB/gNB/NR-BS configuration accordingly and, assuming eNB/gNB/NR-BS configuration update is successful, responds with an appropriate eNB/gNB/NR-BS Configuration Update Acknowledge message at S706 while optionally including core-RAN Slice mapping details). 
As per claim 10, SIVAVAKEESAR teaches an access network device (¶0134 and fig.9, target gNB (B) (i.e. access network device) comprising:  at least one processor (¶0186, controller or processor); and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor (¶0186, memories coupled to controller for storing programs and instructions), the programming instructions instruct the at least one processor to perform operations comprising: receiving a handover request message sent by a source access network device for requesting to hand over a terminal device from the source access network device to the access network device (¶0134, receiving by target gNB (B) (i.e. access network device) sent from gNB (A) (i.e. source access network device) a handover request message for requesting a handover of UE (i.e. terminal device) from gNB (A) to target gNB (B)); obtaining network slice selection assistance information supported by the terminal device, 69Attorney Docket No. 43968-1403001 /Client Ref. No. 85880361US04 wherein the network slice selection assistance information indicates a network slice supported by the terminal device (¶0134, receiving or obtaining by the target gNB (B) network slice selection assistance information (NSSAI) identifying or indicating a slice types supported and used by the UE). 
However, SIVAVAKEESAR does not explicitly teach sending, by the target access network device to a core network device, a registration request message for requesting to update a registration area of the terminal device, and wherein the registration request message is sent by the terminal device to the target access network device in response to determining that the source access network device and the target access network device belong to different registration areas.
	In the same field of endeavor, Takahashi teaches sending, by the target access network device to a core network device (Takahashi, Fig.1, ¶0017-18, sending by the second radio base station (i.e. target access network device) to mobile management node or MME (i.e. core network device)), a registration request message for requesting to update a registration area of the terminal device (Takahashi, Fig.1, ¶0017-18, a location registration area update request for requesting to update a registration area of the mobile station or UE), and wherein the registration request message is sent by the terminal device to the target access network device in response to determining that the source access network device and the target access network device belong to different registration areas (Takahashi, Fig.1, ¶0017-18, location registration area update request is sent by mobile station to the second radio base station based on hand over and location changes; therefore determining that the first radio base station and the second radio base station are different registration areas based on the update request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Takahashi into invention of SIVAVAKEESAR in order to determine that "Serving PLMN" of a mobile station UE changes after a procedure to hand over the mobile station UE to a cell under a dominant of a second radio base station from a cell under a dominant of the first radio base station to improve system efficiency. 
	However, SIVAVAKEESAR in view of Takahashi does not explicitly teach wherein the registration request message is a non-access stratum (NAS) message.
	In the same field of endeavor, Velusamy teaches wherein the registration request message is a non-access stratum (NAS) message (Velusamy, Col.2, lines 60-63, registration request message is a non-access stratum (NAS) file). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Velusamy into invention of SIVAVAKEESAR and Takahashi in order to receive tracking area update by efficient or effective technique for providing a wireless communication device adequate service using a previously given APN when moving throughout different tracking areas. 
As per claim 14 as applied to claim 10 above, SIVAVAKEESAR further teaches wherein the handover request message comprises the network slice selection assistance information (SIVAVAKEESAR, ¶0134, handover request message includes the network slice selection assistance information (NSSAI)). 
 	As per claim 15 as applied to claim 14 above, SIVAVAKEESAR further teaches wherein the handover request message further comprises registration area information of the terminal device, and the registration area information indicates a tracking area corresponding to the terminal device (SIVAVAKEESAR, ¶0125-127, handover request message includes where the UE is allowed to be registered (i.e. registration area information) and registration information indicates a tracking area update corresponding to the UE).  
 	As per claim 16 as applied to claim 10 above, SIVAVAKEESAR further teaches wherein the network slice selection assistance information is obtained by the target access network device from a core network device (SIVAVAKEESAR, ¶0177-178, network slice selection assistance information (NSSAI) is received by base station 5 (e.g. target gNB) from core network node (e.g. AMF, SMF, or the like)).  
 	As per claim 17 as applied to claim 16 above, SIVAVAKEESAR further teaches wherein the network slice selection assistance information is updated by the core network device (SIVAVAKEESAR, ¶0177, network slice updated by the core network node; also see ¶0121, core network 7 updates the eNB/gNB/NR-BS configuration accordingly and, assuming eNB/gNB/NR-BS configuration update is successful, responds with an appropriate eNB/gNB/NR-BS Configuration Update Acknowledge message at S706 while optionally including core-RAN Slice mapping details). 
	As per 18 as applied to claim 1 above, SIVAVAKEESAR further teaches wherein the handover request message comprises a list of sessions to be established by the target access network device for the terminalFirst Named Inventor Feng HANAttorney Docket No.: 43968-1403001 / Application No. :17/117,78985880361US04 Filed: December 10, 2020 Page: 6of10 device and network slice selection assistance information corresponding to each of the list of sessions, and wherein the list of sessions comprises sessions currently performed by the terminal device (SIVAVAKEESAR, ¶0138, a handover request message may be configured to provide the slice usage and related information. Specifically, as seen in FIG. 10 at 1000, the handover request message is configured to include an MDD information element (IE) comprising the MDD vector(s) for the UE 3 to allow customer type, Tenant id and service level agreement to be identified, a UE temporary identifier IE comprising information for identifying the UE 3 (typically uniquely for a specific AMF and/or gNB), and a slice usage list IE. The slice usage list IE comprises, for each slice used by the UE 3, a respective Slice Type (NST) ID IE for providing a slice ID representing the associated NST of that slice, and a respective NG-C CP NF ID information element (e.g. identifying an appropriate common control network function (CCNF) ID) comprising a respective identifier for each relevant network function (e.g. an AMF ID, SMF ID and/or UPF ID) associated with that slice). 
	As per 19 as applied to claim 10 above, SIVAVAKEESAR further teaches wherein the handover request message comprises a list of sessions to be established by the target access network device for the terminalFirst Named Inventor Feng HANAttorney Docket No.: 43968-1403001 /Application No. :17/117,78985880361US04 Filed: December 10, 2020Page: 6of10device and network slice selection assistance information corresponding to each of the list of sessions, and wherein the list of sessions comprises sessions currently performed by the terminal device (SIVAVAKEESAR, ¶0138, a handover request message may be configured to provide the slice usage and related information. Specifically, as seen in FIG. 10 at 1000, the handover request message is configured to include an MDD information element (IE) comprising the MDD vector(s) for the UE 3 to allow customer type, Tenant id and service level agreement to be identified, a UE temporary identifier IE comprising information for identifying the UE 3 (typically uniquely for a specific AMF and/or gNB), and a slice usage list IE. The slice usage list IE comprises, for each slice used by the UE 3, a respective Slice Type (NST) ID IE for providing a slice ID representing the associated NST of that slice, and a respective NG-C CP NF ID information element (e.g. identifying an appropriate common control network function (CCNF) ID) comprising a respective identifier for each relevant network function (e.g. an AMF ID, SMF ID and/or UPF ID) associated with that slice). 

B)	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SIVAVAKEESAR (US 2019/0357131 A1) in view of Takahashi (US 2014/0066021 A1) and further in view of Velusamy (US 9516572 B1) and 3GPP TSG-RAN WG3 Meeting #NR AdHoc, R3-172565, Qingdao, P.R. China, 27-29 June 2017 hereinafter Qingdao. 
 	As per claim 2 as applied to claim 1 above, SIVAVAKEESAR, Takahashi and Velusamy does not explicitly teach wherein the method further comprises: sending, by the target access network device and to a core network device, a path switch request message for requesting to hand over the terminal device from the source access network device to the target access network device; and receiving, by the target access network device and from the core network device, a path switch request acknowledge message that comprises the network slice selection assistance information.  
	In the same field of endeavor, Qingdao teaches wherein the method further comprises: sending, by the target access network device and to a core network device (page 2, proposal 2 and 3, target gNB is sending to the AMF (i.e. core network device)), a path switch request message for requesting to hand over the terminal device from the source access network device to the target access network device (page 2, proposal 2 and 3, path switch procedure for requesting handover the UE from the source gNB to the target gNB; also see Fig.1 for path switch request message); and receiving, by the target access network device and from the core network device, a path switch request acknowledge message that comprises the network slice selection assistance information (page 2, proposal 2 and 3 and Fig.1, target gNB is receiving from AMF path switch request acknowledge message including S-NSSAI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Qingdao into invention of SIVAVAKEESAR and Takahashi and Velusamy in order to exchange slice information between neighbor gNBs to make the target gNB aware of the slice related to the ongoing PDU sessions that the UE is using at the source gNB to improve mobility and handoff. 
 	As per claim 11 as applied to claim 10 above, SIVAVAKEESAR, Takahashi and Velusamy does not explicitly teach wherein the method further comprises: sending, by the target access network device and to a core network device, a path switch request message for requesting to hand over the terminal device from the source access network device to the target access network device; and receiving, by the target access network device and from the core network device, a path switch request acknowledge message that comprises the network slice selection assistance information.  
	In the same field of endeavor, Qingdao teaches wherein the method further comprises: sending, by the target access network device and to a core network device (page 2, proposal 2 and 3, target gNB is sending to the AMF (i.e. core network device)), a path switch request message for requesting to hand over the terminal device from the source access network device to the target access network device (page 2, proposal 2 and 3, path switch procedure for requesting handover the UE from the source gNB to the target gNB; also see Fig.1 for path switch request message); and receiving, by the target access network device and from the core network device, a path switch request acknowledge message that comprises the network slice selection assistance information (page 2, proposal 2 and 3 and Fig.1, target gNB is receiving from AMF path switch request acknowledge message including S-NSSAI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Qingdao into invention of SIVAVAKEESAR and Takahashi and Velusamy in order to exchange slice information between neighbor gNBs to make the target gNB aware of the slice related to the ongoing PDU sessions that the UE is using at the source gNB to improve mobility and handoff. 
C)	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over SIVAVAKEESAR (US 2019/0357131 A1) in view of Takahashi (US 2014/0066021 A1) and further in view of Velusamy (US 9516572 B1) and SCHLIWA-BERTLING (US 2019/0007921 A1). 
 	As per claim 3 as applied to claim 1 above, SIVAVAKEESAR, Takahashi and Velusamy does not explicitly teach wherein the method further comprises: receiving, by the target access network device and from the core network device, a first message that comprises a registration accept message for responding to the registration request message and the network slice selection assistance information.  
 	In the same field of endeavor, SCHLIWA-BERTLING teaches receiving, by the target access network device and from the core network device, a first message that comprises a registration accept message for responding to the registration request message and the network slice selection assistance information (Fig.2, ¶0035 and ¶0062, receiving in step 20 from AMF 104 a registration accept message (i.e. first message) for responding to the registration request message in step 3 and the NSSAI). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of SCHLIWA-BERTLING into the system of SIVAVAKEESAR and Takahashi and Velusamy in order to establish user plane resources for PDU sessions which provide efficient and reliable solutions for utilizing wireless communication networks with the constant and ongoing evolution (SCHLIWA-BERTLING, background). 
 	As per claim 4 SIVAVAKEESAR in view of Takahashi and Velusamy and SCHLIWA-BERTLING as applied above teaches the limitations of claim 3. Additionally, SCHLIWA-BERTLING further teaches wherein the method further comprises: before sending the registration request message, receiving, by the target access network device, the registration request message from the terminal device (Fig.2, ¶0035, before sending the registration request message in step 3, receiving by RAN 108 from UE 102 registration request message in step 1); and after receiving the first message, sending, by the target access network device and to the terminal device, a second message that comprises the registration accept message and the network slice selection assistance information (Fig.2, ¶0035 and ¶0062, exchanging messages (first, second, or more) between RAN 108 and UE 102 such as registration accept message in step 20 send from AFM 104 to RAN 108 and then to UE 102 and NSSAI). 
	As per claim 12 as applied to claim 10 above, SIVAVAKEESAR and Takahashi and Velusamy does not explicitly teach wherein the method further comprises: sending, by the target access network device to a core network device, a registration request message for requesting to update a registration area of the terminal device; and receiving, by the target access network device and from the core network device, a first message that comprises a registration accept message for responding to the registration request message and the network slice selection assistance information.  
 	In the same field of endeavor, SCHLIWA-BERTLING teaches sending, by the target access network device to a core network device, a registration request message for requesting to update a registration area of the terminal device (Fig.2, ¶0032 and ¶0035, sending by RAN 108 (i.e. target access network device) to the AMF 104 (i.e. core network device) a registration request message for requesting the periodic update due to the change of new registration area of the UE 102); and receiving, by the target access network device and from the core network device, a first message that comprises a registration accept message for responding to the registration request message and the network slice selection assistance information (Fig.2, ¶0035 and ¶0062, receiving in step 20 from AMF 104 a registration accept message (i.e. first message) for responding to the registration request message in step 3 and the NSSAI). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of SCHLIWA-BERTLING into invention of SIVAVAKEESAR and Takahashi and Velusamy in order to establish user plane resources for PDU sessions which provide efficient and reliable solutions for utilizing wireless communication networks with the constant and ongoing evolution (SCHLIWA-BERTLING, background). 
 	As per claim 13 SIVAVAKEESAR in view of Takahashi and Velusamy and SCHLIWA-BERTLING as applied above teaches the limitations of claim 12. Additionally, SCHLIWA-BERTLING further teaches wherein the method further comprises: before sending the registration request message, receiving, by the target access network device, the registration request message from the terminal device (Fig.2, ¶0035, before sending the registration request message in step 3, receiving by RAN 108 from UE 102 registration request message in step 1); and after receiving the first message, sending, by the target access network device and to the terminal device, a second message that comprises the registration accept message and the network slice selection assistance information (Fig.2, ¶0035 and ¶0062, exchanging messages (first, second, or more) between RAN 108 and UE 102 such as registration accept message in step 20 send from AFM 104 to RAN 108 and then to UE 102 and NSSAI). 
D)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable SCHLIWA-BERTLING (US 2019/0007921 A1) in view of Takahashi (US 2014/0066021 A1) and further in view of Velusamy (US 9516572 B1).  
As per claim 9, SCHLIWA-BERTLING teaches a communication method (Fig.2, communication method), comprising: sending, by a terminal device and to a target access network device, a registration request message for requesting the target access network device to update a registration area of the terminal device (Fig.2, ¶0032 and ¶0035, sending by UE 102 in step 1 to the RAN 108 (i.e. target access network device) a registration request message for requesting of the periodic update due to the change of new registration area of the UE 102); and receiving, by the terminal device and from the target access network device, a second message that comprises a registration accept message and network slice selection assistance information supported by the terminal device (Fig.2, ¶0035 and ¶0062, receiving by the UE 102 and from RAN 108 registration accept message (i.e. second message) in step 20 and network slice selection assistance information (NSSAI) supported by the UE 102), and the registration accept message is used for responding to the registration request message (¶0035 and ¶0062, registration accept message is used in response to the registration request message). 
However, SCHLIWA-BERTLING does not explicitly teach wherein the registration request message is sent by the terminal device to the target access network device in response to determining that a source access network First Named Inventor Feng HANAttorney Docket No.: 43968-1403001 /Application No. : 17/117,78985880361US04Filed: December 10, 2020Page: 4of10device and the target access network device for performing handover of the terminal device belong to different registration areas.
In the same field of endeavor, Takahashi teaches wherein the registration request message is sent by the terminal device to the target access network device in response to determining that a source access network First Named Inventor Feng HANAttorney Docket No.: 43968-1403001 /Application No. : 17/117,78985880361US04Filed: December 10, 2020Page: 4of10device and the target access network device for performing handover of the terminal device belong to different registration areas (Takahashi, Fig.1, ¶0017-18, registration request message sent by the mobile station to the second radio base station (i.e. target access network device) based on hand over and location changes and for performing hand over of the mobile station; therefore determining that the first radio base station and the second radio base station are different registration areas based on the update request
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Takahashi into invention of SCHLIWA-BERTLING in order to determine that "Serving PLMN" of a mobile station UE changes after a procedure to hand over the mobile station UE to a cell under a dominant of a second radio base station from a cell under a dominant of the first radio base station to improve system efficiency. 
	However, SCHLIWA-BERTLING in view of Takahashi does not explicitly teach wherein the registration request message is a non-access stratum (NAS) message.
	In the same field of endeavor, Velusamy teaches wherein the registration request message is a non-access stratum (NAS) message (Velusamy, Col.2, lines 60-63, registration request message is a non-access stratum (NAS) file). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Velusamy into invention of SCHLIWA-BERTLING and Takahashi in order to receive tracking area update by efficient or effective technique for providing a wireless communication device adequate service using a previously given APN when moving throughout different tracking areas.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643